Dismissed and Memorandum Opinion filed July 9, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00451-CV

    RICHARD LEE HELMS AND CLYTEL RENEE HELMS AND ALL
                   OCCUPANTS, Appellants
                                        V.

              US BANK NATIONAL ASSOCIATION, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1060471

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 13, 2015. The notice of
appeal was due May 13, 2015. See Tex. R. App. P. 26.1. Appellants, however, filed
their notice of appeal on May 22, 2015, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by
Rule 26.1, but within the 15-day grace period provided by Rule 26.3 for filing a
motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(Tex. 1997) (construing the predecessor to Rule 26).

      On June 4, 2015, this court ordered appellants to file a proper motion to
extend time to file the notice of appeal on or before June 15, 2015, or the appeal
would be dismissed. Appellants filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.




                                        2